Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/21 has been entered. 
Status of Claims
Applicant’s reply filed on 8/3/21 is acknowledged.  Claims 7-12, 15 and 19-20 were canceled.  Claims 1-6, 13, 14, and 16-18 are pending and are under examination. 
Response to Reply
Claim Rejections - 35 USC § 101
In response to applicant’s arguments, the prior rejection under 35 U.S.C. 101 is withdrawn. 
Prior Art Rejections
The prior art rejections are modified in light of applicant’s claim amendments. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeppesen et al. (“Jeppesen,” US Pub. No. 2013/0096030, previously cited and cited in IDS).
As to claim 1, Jeppesen teaches a method, comprising: capturing, at a first time, a first electronic image of a device (e.g., obtaining a first measurement or image of the sensor array) having a colorimetric sensor (e.g., colorimetric measurement, [0116] et seq.), wherein the colorimetric sensor is configured to change color in response to exposure to one or more pollutants, wherein the first time is subsequent to an initial exposure of the colorimetric sensor to the one or more pollutants (see e.g., [0158], which recites, “after exposure to analytes each array was scanned again. Each analysis was done in triplicates), and wherein the degree of change of the color is dependent on the concentration of the one or more pollutants (e.g., [0128], Jeppesen discloses increased sensitivity with various concentrations); capturing, at a second time later than the first time, a second electronic image of the colorimetric sensor (e.g., obtaining a second measurement or image of the sensor array); determining a first value based on the color of the colorimetric sensor in the first electronic image (e.g., based on the first measurement or image, a first value is inherently determined); determining a second 
Furthermore, as to claim 1, the term, “pollution value” has no special definition in applicant’s specification, and thus “pollution value” is interpreted under the broadest reasonable interpretation standard.  Jeppesen properly reads on the claimed “first and second pollution values” because Jeppesen teaches determining a median value for each compound, which is based on the color change of each compound after exposure to the analyte, which is a pollutant.  See e.g., [0101] and [0117] et seq. of JPA.  As to the time different, Jeppesen discloses in e.g., [0106] et seq., how each measurement is taken at different times, and not at the same time. 
As to claim 4, the device for measurements in e.g., [0116] comprise a static reference color display. Also see examples 1, 4, and 10. 
As to claim 5, see e.g., [0117] et seq.
As to claim 6, see e.g., [0116] et seq.
As to claims 7-8, see e.g., [0106] et seq.
As to claim 13, see claim 1 above.  As for the reference color display, see examples 1, 4, and 10.
As to claims 16 and 17, see e.g., [0106] et seq.  For example, in [0159], Jeppesen teaches scanning pictures initially with the chemo-selective compounds (“first color value”), and then with the chemo-selective compounds after exposure to the analytes (“color adjustment”).  Jeppesen teaches that the modified color is based on the images of before and after exposure to the analyte because Jeppesen specifically teaches that using the red, green and blue color scheme (“reference color display”), color changes for each compound were analyzed before and after exposure to the analyte.  

As to claims 19 and 20, see e.g., [0106] et seq.  For example, in [0101],  Jeppesen teaches detecting analytes that include toxic compounds, toxins, and environmental poisons and pollutants (e.g., [0101]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeppesen in view of Schroder (US Pub. No. 2005/0207950, previously cited).
See Jeppesen supra.
Jeppesen does not specifically teach an air purifier comprising at least one electronic sensor, and identifying an air purifier pollution value, and determining an adjustment to calibrate the electronic sensor.  Schroder teaches an air purification device comprising a gas sensor, driver stage, and an ionizer which cooperate with a controller in a closed loop control circuit.  Schroder teaches obtaining a measured pollutant concentration, and determining an adjustment to calibrate the electronic sensor in e.g., [0011-0033].  In addition, Schroder teaches providing first and second electronic signals in [0069] et seq. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the air purification device and steps taught in Schroder because Schroder’s air purification device allows the air to be purified according to requirements even if pollutant concentrations vary rapidly and/or take on extreme values (e.g., [0009] of Schroder). 
Response to Arguments
Applicant's arguments filed 8/3/21 have been fully considered but they are not persuasive. 
The Office acknowledges applicant’s arguments on p. 8-12 of the reply, however, the Office respectfully disagrees for the reasons as explained on p. 7-8 of the Office Action filed 5/7/21, which are indicated below. 
With regard to applicant’s arguments that “Jeppesen fails to describe, expressly or inherently, during the exposure a determination of a pollution value (e.g., a pollution concentration of X mg/m3) from an exposure of a colorimetric sensor to one or more pollutants between a first time and a second time later than the first time with the first time being subsequent to an initial exposure of the colorimetric sensor device to the one or more pollutants as encompassed by the aforementioned limitations of independent claims 1 and 13,” the Office respectfully disagrees.  The term, “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP 2111.03.  Jeppesen teaches exposing the colorimetric sensor to the one or more pollutants before capturing an electronic image because in e.g., [0158] of Jeppesen, Jeppesen recites, “after exposure to analytes each array was scanned again. Each analysis was done in triplicates.”  
With regard to applicant’s argument about paragraph [0158] of Jeppesen, the Office disagrees with applicant’s analysis of Jeppesen because rescanning the array in triplicates, which involves the array already being exposed to the analytes, reads on the initial exposure and first time exposure of the colorimetric sensor to the one or more pollutants.  Furthermore, paragraph [0117] of Jeppesen explicitly discloses performing an initial measurement of the array to record the environmental background of interfering substances.  This disclosure of Jeppesen also reads on the claimed subject matter of the initial exposure of the array to one or more pollutants because the array is being initially exposed to interfering substances, which are pollutants. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797